Chapman, J.
The tenants claim compensation for certain buildings which they say were erected by them on the premises that have been recovered by the demandants in this action. But the evidence does not prove that the buildings were erected by them. They lent money to the mortgagors, which was to be expended in the erection of the buildings; but it was to be repaid with interest, and they were to occupy the buildings, not as their own, but as the tenants of the mortgagors, for a stipulated rent. The buildings were to be erected by the mortgagors at their own expense, and were to be their property.
The buildings were erected while the mortgagors held the land, as mortgagors in possession ; not adversely to the demand-ants, their mortgagees, but in conformity with the terms of the mortgage. As mortgagors they were not liable to the demand-ants for rents and profits, nor entitled to compensation for improvements. The present tenants can have no greater claim for improvements than their landlords had. After the rights of the parties were conclusively settled by the conditional judgment, and the demandants had taken possession of the premises under their habere facias, the tenants disseised them, and the present action relates merely to that disseisin. The demandants cannot recover for rents and profits prior to it, nor can any prior improvements be considered. Nor is there any equity in the claim jf the tenants for compensation for improvements. For the demandants will hold all sums recovered by them for rents and profits in trust to apply to their debt, and the tenants, in their bill in equity to redeem the premises, will have the benefit of it, and, when they redeem, the buildings will be theirs, to hold *371according to the terms of their lease. Some of the points that arise in this case are discussed in the case of these demandants against Adams and another, mte, 363. The report must be recommitted, in order that the assessor may ascertain and report the amount of rents and profits to the time of entering up judg ment.